Vrit of Mandamus I)enied, Opinion        issued   October 2, 2012




                                          I,   In The
                                  (!.uurt uf Aj3pimts
                         fiftIi Ji,.trirt nf rxu tt                       t1tai
                                       No. 05-12-01279-CV


                                 IN RE TERRY JAMES, Relator


           Original Proceeding from the County Criminal Court of Appeals No. I
                                   1)allas County, Texas
                          Trial Court Cause No. J10-060011-0i


                              MEMORANDUM OPINION
                         Before Justices Morris, Richter, and Lang-Miers
                                 Opinion by Justice Lang-Miers

       Relator contends the trial court violated a ministerial duty by not filing his petition for writ

of habeas corpus. The facts and issues are well known to the parties, so we need not recount them

herein. Based on the record before us, we conclude relator has not shown he is entitled to the relief

requested. See TEx. R. App. P. 52.8(a); Simon v. Levario, 306 S.W.3d 318, 320-21 (Tex. Crirn.

App. 2009) (orig. proceeding); State of Tex. cx rd. lull v. Court ofAppeals /àr the Fifth Dist., 34
S.W.3d 924, 927 (Tex. Crim. App. 2001) (orig. proceeding). Accordingly, we DENY relator’s

petition for writ of mandamus.
                                                                                         ,/?
                                                                                        //

                                                            F       —
                                                                    /7f    ‘/L                 -



121 279F P05                                         EL1ZABETH LAN G-MIERS
                                                      JUSTICEJ
                                                                /